         Case 1:20-cv-09526-JPC Document 26 Filed 12/17/20 Page 1 of 2




 E. Evans Wohlforth, Jr.                       Benjamin A. Post*
 Charlotte M. Howells                          Joshua T. Calo**
 Gibbons P.C.                                  Post & Post LLC
 One Gateway Center                            200 Berwyn Park, Suite 102
 Newark, NJ 07102                              920 Cassatt Rd.
 Tel: (973) 596-4500                           Berwyn, PA 19312
 Fax: (973) 596-4545                           Telephone: (610) 240-9180
                                               Fax: (610) 240-9185
                                               *admitted pro hac vice
                                               **admission pro hac vice pending

  Attorneys for Defendants Carecore National LLC d/b/a eviCore, Group Health Incorporated
                                  and Emblem Health, Inc.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  KATHLEEN VALENTINI, VALERIO                             Civil Action No. 20-9526 (JPC)
  VALENTINI, and VALERIO VALENTINI on
  behalf of his minor son M.V.,                                      ECF Case
                              Plaintiff.
                                                           Document Electronically Filed
                      -against-

  GROUP HEALTH INCORPORATED,
  EMBLEM HEALTH, INC., CARECORE                        [PROPOSED] ORDER DISMISSING
  NATIONAL LLC d/b/a EVICORE, and                         PLAINTIFFS’ COMPLAINT
  JOHN DOES 1 AND 2,

                              Defendants.


       This matter having been opened to the Court by way of motion filed by Defendant Group

Health Incorporated (“GHI”), through their attorneys, Gibbons P.C., for an Order dismissing

Plaintiffs’ Complaint pursuant to Federal Rules of Civil Procedure 12(b)(6) and 9(b); and

Defendant GHI having provided Plaintiffs with notice of the motion to dismiss and supporting

documentation; and the Court having heard the arguments of counsel and reviewed the papers in

support and in opposition to the motion; and good cause having been shown:

       IT IS on this _______ day of _________, 2021,
            Case 1:20-cv-09526-JPC Document 26 Filed 12/17/20 Page 2 of 2




       ORDERED, ADJUDGED AND DECREED, that Plaintiffs’ claims against Defendant

GHI are hereby dismissed, with prejudice, pursuant to Federal Rules of Civil Procedure 12(b)(6)

and 9(b).


                                            __________________________________
                                            Hon. John P. Cronan, U.S.D.J.
